 In the Matter Of OMAHA AND COUNCIL BLUFFS STREET RAILWAY COM-PANYandAMALGAMATED ASSOCIATION OF STREET, ELECTRIC RAILWAYAND MOTOR COACH EMPLOYEES OF AMERICA, DIVISION 1002, AFFIL-IATED WITH THE AMERICAN FEDERATION OF LABORCase No. C-1039.-Decided December 1, 1939Street Railway Transportation Industry-Interference, Restraint, and Coer-cion:anti-union statements by officials to strikers applying for employment-Collective Bargaining:charges of refusal to bargain, not sustained-Company-Dominated Union:charges of, not sustained : insufficient evidence of existence,or domination of, after July 5,1935-Strike:occurring before July 5, 1935-Discrimination:charges of refusal to reinstate strikers because of union affilia-tion and activity, not sustained : strikers' places filled before July 5, 1935;employer not obligated to reinstate strikers as a group and discharge employeeshired before July 5, 1935; employer not obligated to offer reinstatement toindividual strikers in view of Union's demand for group reinstatement.Mr. Arthur R. Donovan,for the Board.Kennedy, Holland, De Lacy & Svoboda,byMr. J. A. C. Kennedy,Mr.,George L. De Lacy, Mr. Ralph E. Svoboda,andMr. R. Adams,of Omaha, Nebr., for the respondent.Mr. Henry J. Beal,of Omaha, Nebr., andMr. Charlton Ogburn,of New York City, for the Union.Cro f oot, Fraser, Connolly do Stryker,byMr.W. C. FraserandMr. Hird Stryker,of Omaha, Nebr., for the "Old Group" employees.Wright, Wright & Kennedy,byMr. William H. Wright,of Omaha,Nebr., for the "New Group" employees.Mr. Ivar Peterson,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by AmalgamatedAssociation of Street, Electric Railway and Motor Coach Employeesof America, Division 1002, herein called the Union, the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the Seventeenth Region (Kansas City, Missouri), issuedits complaint dated May 18, 1938, against Omaha and Council Bluffs18 N. L. R. B., No. 12.82 OMAHA AND COUNCIL BLUFFS STREET RAILWAY COMPANY 83Street Railway Company, Omaha, Nebraska, herein called the re-spondent, alleging that the respondent had engagedin and was en.gaging in unfair labor practices affecting commerce within the mean-ing of Section 8 (1), (2), (3), and (5) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.The complaint and accompanying notice of hearing were dulyserved upon the respondent and the Union.Concerning the unfair labor practices the complaint alleged insubstance (1) that on April 20, 1935, the Union called a strike forthe reason,inter alia,that the respondent refused to negotiate orarbitrate certain matters in dispute; (2) that on named dates, par-ticularly on or about July 25, November 1, and November 18, 1935,the respondent refused, and thereafter continued to refuse, to bar-gain collectively with the Union although the Union had been desig-nated, on and before July 5, 1935, and at all times thereafter, as theexclusive representative of employees in an appropriate unit; (3)that since on or about February 24, 1934, and at all times since July5, 1935, the respondent dominated and interfered with the adminis-tration of, and contributed support to, a labor organization knownas the Employees Protective Association, herein called the E. P. A.;(4) that at all times since July 5, 1935, and specifically on or aboutNovember 1, 1935, the respondent discriminated in regard to hireand tenure of employment of 248 named employees by refusing toreinstate them because they were members of the Union and hadengaged in concerted activities; 1 and (5) that by the foregoing actsand by treating with employees individually and refusing to dealwith them through the Union, by issuing and causing to be issuedmisleading statements which tended to discourage membership in theUnion and to place upon it the sole responsibility for the labor con-troversy arising in April 1935 and the circumstances growing out ofsuch controversy, by using variousagenciesand persons for. the pur-pose of keeping surveillance over members of the Union, its meetingsand activities, and by other acts, the respondent interfered with,restrained, and coerced its employees in the exercise of rightsguaranteed in Section 7 of the Act.The respondent filed with the Regional Director a motion, datedMay 19, 1938, requesting that the time to plead be extended untilJune 23 and that the hearing be held not earlier than July 31, 1938.The respondent also filed with the Regional Director a motion,dated May 21, 1938, to make the complaint more definite and certain.On May 23, 1938, the respondent filed its answer admitting that itIThe complaint alleged that 6 of the 248 employees,who died between July 5, 1935,and the date of the complaint,were refused reinstatement at all times between July 5,1935, and the approximate date of their last illness or death, as set out in the complaint. 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas engaged in the business of a common carrier of passengers bymeans of streetcars and motorbusses within and between the citiesof Omaha, Nebraska, and CouncilBluffs,Iowa, and that as lesseeit operated and maintained a toll bridge over the MissouriRiver con-necting the aforesaid cities; alleging that, except for a very smallpercentage of its business, it is engaged in a purely local transporta-tion business in Omaha, Nebraska, and Council Bluffs, Iowa; denyingthat its operations have a close, intimate, or substantial relation totrade, traffic, and commerce among the several States; and denyingthat it had engaged in or was engaging in the unfair labor practicesalleged in the complaint.By way of affirmative defense the respond-ent allegedthat the Board was without jurisdiction in that all trans-actionsupon which the complaint was based occurred prior to July5, 1935, the effective date of the Act; that the former employeesnamed in the complaint and the Board were estopped by lathes, inthat the rights, if any, of the former employees were allowed to liedormant for some 3 years; and that the failure to grant the respond-ent'smotion for an extension of time within which to plead and for.a postponement of the hearing was, under the circumstances of thiscase, adenial of due process of law.Pursuant to notice of postponement of hearing,2 a hearing washeld at Omaha, Nebraska, from July 11 to August 18, 1938, beforeR. N. Denham, the Trial Examiner duly designated by the Board.At the opening of the hearing the TrialExaminergranted petitionsto intervene theretofore filed by a committee representing 259 em-ployees who did not go out on strike, herein called the "Old Group"employees, and by a committee representing 124 employees hired sub-sequent to the strike and prior to July 5, 1935, herein called the "NewGroup" employees.During the hearing, the petition of the "New.Group" employees was amended by consent of all parties to includerepresentation of all present employees of the respondent who werehired subsequent to the strike, totaling 279 named persons.The peti-tions weregranted with the intervenors' right to participate limitedto mattersdirectly affecting their seniority rights as employees.Allparties were represented by counsel and participated in the hearing,and with the foregoing limitation, full opportunity to be heard, toexamineand cross-examine witnesses, and to introduce evidence bear-ing upon the issues was afforded all parties.At the commencement of the hearing the respondent renewed itsmotion tomakethe complaint more definite and certain.The TrialExaminerdenied the motion, but stated that, if the respondent were2 On May 26,1938, the Regional Director ordered the hearing, previously scheduled forMay 31, postponed until July 11, 1938, and also allowed the respondent an additional10 days in which to plead further if it so desired. OMAHA AND COUNCIL BLUFFS STREET RAILWAY COMPANY 85surprised by any testimony adduced under any general statementin the complaint, he would entertain a motion to allow the respond-ent additional time in which to meet such testimony. The TrialExaminer also denied the respondent's motion for an extension oftime in which to plead.At the conclusion of the Board's case therespondent moved to strike certain allegations from the complaintand also to dismiss the complaint upon various grounds.These mo-tions were denied.The motion of counsel for the Board to amendthe complaint to conform to the proof with regard to dates, spellingof names, and other formal matters was granted.During the courseof the hearing the respondent was allowed to amend its answer toallege, among other things, that 86 named strikers, of whom 80were named in the complaint,3 were disqualified from inclusion inan appropriate unit and from reinstatement by reason of havingcommitted acts of violence causing damage to the respondent's prop-erty and injury to its employees; and that all persons named in thecomplaint as having been. discriminated against were likewise dis-qualified because they had engaged in unlawful picketing of therespondent's property.At the conclusion of its case, the respondentmoved to add eight names to the foregoing amendment in order toconform to the proof.4The Trial Examiner denied the motion.The Trial Examiner reserved ruling on the respondent's motions todismiss the complaint, renewed at the close of the hearing andjoined in by both intervenors, and also on the intervenors' motionto strike from the complaint the names of those persons allegedlydiscriminated against who either had turned in their equipment andreceived their final pay frond the respondent or who had filed appli-cations for reemployment.The foregoing motions were denied bythe Trial Examiner in his Intermediate Report except in so faras '.liemotions to dismiss were consistent with his recommendations.Dining the course of the hearing the Trial Examiner made othervarious rulings on motions and on objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Ex-.aminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.After the close of the hearing allparties submitted briefs for the consideration of the Trial Examiner.The Trial Examiner issued an Intermediate Report, dated Novem-ber 5, 1938, copies of which were duly served upon the parties,finding that the respondent had engaged in unfair labor practiceswithin the meaning of Section 8 (1), (2), and (3) and Section 2 (6)8The following names, not in the complaint,are included in the amendment : SamD'Andrea, Guy Clover,John Gentry, Raymond Marchand,Charles Nelson,and Otis Smith.4 The names included in the motion were : Anton Blatny, Edward Cernin, Jack(Junius)Fender,John Fogarty, Fred E. Minner,W. H. Olinger,William A. Rumsey, and TomShaffer.All of these names are included in the complaint. 86DECISIONSOF NATIONALLABOR RELATIONS BOARDand (7) of the Act, but that the respondent had not engaged inany unfair labor practice within the meaning of Section 8 (5) oftheAct.He recommended that the respondent cease and desistfrom the unfair labor practices so found, withdraw all recognitionfrom and disestablish the E. P. A., and offer reinstatement withback pay to the employees found to have been discriminated against.Thereafter, pursuant to an extension of time granted all parties,the respondent, the "Old Group" employees, and the "New Group"employees filed exceptions to the Intermediate Report, and briefsin support thereof.Pursuant to notice, a hearing was held beforethe Board on June 16, 1939, for the purpose of oral argument.Therespondent, both intervenors,' and the Union were represented bycounsel and participated in the argument.The Board has con-sidered the exceptions to the Intermediate Report and, in so far asthey are inconsistent with the findings, conclusions, and order setforth below, finds no merit in them.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, a Nebraska corporation with its offices in Omaha,Nebraska, is licensed to do business in the States of Nebraska andIowa.It operates a street railway system within the cities of Omaha,Nebraska, and CouncilBluffs,Iowa, and between the aforesaid citiesvia a toll bridge across the Missouri River.The respondent alsooperates motorbusses in Omaha, Nebraska. In 1937 the respondenttransported a total of 28,812,094 revenue passengers, of which number1,915,120, or 6.65 per cent, were transported between Omaha andCouncil Bluffs.About 7.5 per cent of the respondent's passengerrevenue during 1937, which amounted to $2,436,732.23, was allocableto its interstate business.In 1937 the respondent employed approxi-mately 690 employees.We find that the respondent is engaged in trade, traffic, and trans-portation between the States of Nebraska and Iowa.II.THE ORGANIZATION INVOLVEDAmalgamated Association of Street, Electric Railway and MotorCoach Employees of America, Division 1002, is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership the operating, maintenance, and shop employees of the re-spondent, except supervisory employees. OMAHA AND COUNCIL BLUFFS STREET RAILWAY COMPANY 87III.THE UNFAIR LABOR PRACTICESA. Chronology of eventsThe Union was first organized among the respondent's employeesinAugust 1933. In February 1934 the Union presented to the re-spondent certain demands as to wages, hours, and working conditions.Shortly thereafter the E. Y. A. was organized 5 and likewise madecertain demands upon the respondent.Early in March 1934 the re-spondent published a pamphlet in the form of a letter addressed toboth organizations, discussing the demands of each and stating whichdemands were acceptable to it.All demands agreed to by the re-spondent were those submitted by the E. P. A.On April 16, 1934,the Union went on strike.The respondent ceased operations for 2or 3 days, during which time the Union and the respondent agreedto submit certain differences to arbitration, whereupon the men re-turned to work and the respondent resumed service.At the outsetof the arbitration hearing, it was orally stipulated by the parties thatthey "would abide by the decision of this Board for a period of oneyear."On July 12, 1934, the arbitration board rendered an awarddenying, because of lack of jurisdiction, the Union's request that itsmembers be allowed to wear union insignia on their uniforms; find-ing that certain men, with one exception, had not been discriminatedagainst; and granting a wage increase of 3 cents an hour to streetcarand motorbus operators "effective as of April 16, 1934."About 2weeks after the above award was rendered, the Union called anotherstrike which lasted for 4 or 5 days, demanding, among other things,that 1 cent of the 3-cent wage increase awarded operators be pro-rated among the maintenance and shop employees.The respondentrefused to accede on the grounds that the Union was not authorizedto speak for operators who were not members and that to complywould constitute a breach of the July 12 award. In the fall of 1934the Union petitioned the old National Labor Relations Board to holdan election among the respondent's employees to determine the ap-propriate bargaining representative.On November 20, 1934, the oldBoard issued its decision holding that the public interest did not re-quire an election, for the reason, among others, that "an arbitrationaward was made on July 12, 1934; covering all matters in disputeat that time, effective for one year by agreement between" the parties.A rehearing was had and on December 20, 1934, the old Board issueda decision affirming its prior holding and stating that by agreementcertain matters had been adjusted "by an arbitration award effectiveuntil July 12, 1935."The history and organizationof the E. P. A.is dealt with in Section III D,infra.28.302q-41-vol. IS-7 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn March 16, 1935, the Union, by Holger N. Nelsen, its president,addressed a letter to the respondent, stating that all agreements thenexisting "expire on or before April 16th, 1935."A proposed collectivebargaining contract was submitted and the Union requested conferencesthereon with a view to the execution of an agreement by April 16.The respondent replied on March 25, asserting that the 1934 arbitra-tion award, by agreement, was effective until July 12, 1935, and hadbeen so regarded in the above-mentioned decisions of the old Board.The respondent stated that since "the relations between the Companyand its employes are contractually fixed until July 12, 1935, ... notanything will be done by the Company to disturb the rulings of theArbitration Board and of the National Labor Relations Board."Although the respondent continued to insist that the 1934 arbitra-tion award fixed relations with the Union until July 12, 1935, never-theless the respondent, between March 28 and April 11, discussedvarious items in the proposed contract with representatives of theUnion and William Houston, a Department of Labor conciliator, whohad been sent to Omaha at the request of the Union.The respondentrefused to discuss the Union's closed-shop and wage-increase demands.It offered, however, to arbitrate the matter of whether ,a wage increaseshould be granted but only within such sum as a fact-finding com-mittee might find. the respondent to be earning in excess of operatingexpenses and fixed charges.The respondent proposed that the fact-finding committee consist of the 1934 arbitration board or a com-mittee of three named by a judge of the United States District Court.The respondent conveyed the foregoing proposals to the Union onApril 11 by a letter addressed to Houston, and also requested him tonotify the union employees that, in the event a strike were called, "theemployees who fail to report for work within 72 hours will be auto-matically out of the service."The Union voted to strike on April 13,but deferred cessation of work pending the arrival of a representativeof the old National Labor Relations Board, Frank Bowen, who wasbeing sent to Omaha in an effort to effect a settlement.On the sameday that the Union voted to strike, the respondent posted noticesannouncing that "Willfully staying away from the job, such as beingon a strike, will be just cause for loss of seniority."On April 15 therespondent published an advertisement in the press stating that itwould arbitrate as theretofore suggested and that "the company can-not retain men who will allow themselves to be talked into strikingwhenever the company cannot agree with paid out-of-town unionorganizers.It is for this reason, primarily, that the company, afterextended deliberation, decided on the rule that men who fail to reportfor work within 72 hours after a strike is called will be automaticallyout of the service." OMAHA AND COUNCIL BLUFFS STREET RAILWAY COMPANY 89Bowen conferred with officials of the' respondent on. April 17, butwas unable to effect a settlement.On April 20 the Union declared astrike, about 268 men suspended work, and the respondent ceasedoperations.Shortly before the strike, the respondent hired B. F. Danbaum, aformer Omaha police official who operated the Midwest AdjustmentAgency, to furnish protection to its property.Danbaum employedarmed private guards, who at one time during the height of the strikenumbered about 390 men, many of whom were sworn in as specialpolicemen.He also furnished supplies, such as tear gas, ammuni-tion, and extra-arms, to the Omaha police department.The respond-ent paid Danbaum in excess of $170,000 for his services, which con-tinued until about March 1936.About April 24, 1935, the respondent resumed restricted service andbegan to hire new men to replace the strikers.Numerous acts ofviolence, beginning coincident with the resumption of service and last-ing through August, were committed against the property of the re-spondent.These acts included attempts to dynamite car barns, street-cars, and culverts; burning of streetcars on June 13 and 14; persistenthurling of bricks and other missiles at streetcars, usually at night;mobbing of streetcars in Omaha on April 29; burning of streetcarson July 18 in Council Bluffs; and rioting at"the Council Bluffs carbarn on the night of July 18 and the following morning.Manystrikers were arrested in connection with these occurrences, but exceptfor three who were convicted, they were either acquitted or releasedwithout trial.On June 15 Lieutenant Governor Jurgensen of Nebraska, in theabsence of Governor Cochran, declared martial law in Omaha andabout 1200 National Guard troops arrived in the city.GovernorCochran arrived on June 16 and immediately ordered that outsideorganizers leave the city, that the respondent discontinue the employ-ment of private guards, that streetcar service continue on the thenexisting basis until midnight June 20, and that not later than 10 a. M.June 17 an arbitration board should be named to settle the majorissues of the strike by midnight June 20.At the prescribed hourthe Union announced it had selected Ernest Bowerman, a memberof the Omaha Central Labor Union, as its arbitrator.The respond-ent did not select its representative, Sam W. Reynolds, until theafternoon of June 17, because it was unable to assemble its boardof directors earlier.Upon its failure to comply with the deadline,the Governor ordered the respondent's streetcars removed from thestreets forthwith.The Governor named- John J. Ledwith as thethird arbitrator.-The arbitration board convened on June 19.The respondent sub-mitted a memorandum setting forth the following matters which it 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould consent to have taken into consideration by the arbitrationboard: (1) the matter of a wage increase, but only within such sumas the board might.find the respondent to be earning above operat-ing expenses and fixed charges; and (2) the matter of the rehiringof not more than 200 of the 268 men who went on strike. Therespondent agreed that the men returned to work by the arbitra-tion could acquire life insurance and pension rights as if they hadnot gone on strike.The respondent refused, however, to arbitrateeither: (1) the matter of the closed shop or (2) the question of theseniority of the strikers, on the ground that employees who didnot strike had "automatically succeeded to seniorities" 'of the strikers.The Union submitted its proposed contract as the subject matterof the arbitration and also insisted that all strikers should bereturned with unimpaired seniority.At this first formal sessionof the arbitration board, neither party receded from its positionwith regard to the issues to be considered by the board.After informal conferences and negotiations with the parties, thenature of which are not clearly shown in the record, the arbitrationboard on June 20 rendered the followed award, which was acceptedby the Union and the respondent :1.All of the 268. men who went on strike April 20, 1935, shallbe returned to work June 21, 1935, at the same wage as theyrespectively received when they went on strike.2.As to the Company, the seniority of the 268 men beingreturned to work shall date from the date of their return to work,June 21, 1935.The Company, however, shall accept and bebound by such seniority rights as may result from any arbitra-tion on seniority rights between the men who had seniorityrights and went on strike April 20, 1935, and the present em-ployees of the Street Car Company, but the Company is notto be responsible for or a party to any such arbitration.3.This Award shall be binding upon the Omaha and CouncilBluffs Street Railway Company and the members of DivisionNo. 1002 of the Amalgamated Association of Street Railwayand Motor Coach Employees of America, for one year fromthis date.4.This Board is continued for the purpose of giving consid-eration to further points in controversy.5.That the cause of each and every employee including thosewho went on strike and those who remained at work, shall befully heard and determined by a Board appointed for thatpurpose, composed of .Ernest Bowerman, John J. Ledwith andone to be appointed by those employees who remained at work.In the evening of June 21 the working employees of the respondentheld a meeting in one of its car barns to consider the proposed arbi- OMAHA AND COUNCIL BLUFFS STREET RAILWAY COMPANY 91tration on the seniority question.The working employees, althoughexpressing opposition to arbitrating seniority, delegated full powerin the matter to the E. P. A. strike committee, which had been formedon June 17. This committee retained Hird Stryker to represent thenon-striking employees.The seniority arbitration board convened on June 22 but adjourned,before any proceedings were had, at the request of Stryker, who atthe time stated that his group had not yet definitely agreed to arbi-trate.It met again on June 24 and Stryker then presented a letter,signed by the E. P. A. executive committee, giving formal notifica-tion that the non-striking employees refused to arbitrate theirseniority and that Stryker had been instructed to withdraw from theproceedings.The working employees held another meeting in one ofthe respondent's car barns on the evening of June 24.AnthonyRubeck, president of the E. P. A., and Stryker reported on the actiontaken with regard to the seniority arbitration board.The meetingvoted to continue the strike committee with full authority to act as itmight decide and specifically auhorized it to institute proceedings foran injunction against the remaining members of the seniority arbitra-tion board if they proceeded with arbitration and rendered a decisionadverse to the non-strikers.On June 27 the seniority board, consisting of Ledwith and Bower-man, rendered an award restoring all strikers to their seniority rightsas of April 20.On June 28 Stryker, on behalf of the E. P. A. and12 working employees, 6 of whom were members of the E. P. A.executive committee, acting for themselves and as members of theE. P. A. and on behalf of all others similarly situated, filed a bill foran injunction in the United States District Court at Omaha seekingto restrain the respondent, the Governor, the adjutant general ofNebraska, and the three members of the first arbitration board fromcarrying out the June 27 arbitration award.The respondent, uponbeing served with a summons in the injunction suit, announced thatitwould "await the outcome of this suit before making a decision asto its action under this [June 27] award."The respondent filed itsanswer on July 1; Bowerman, the Union's representative on the firstarbitration board, on July 11 filed a motion to dismiss for lack ofjurisdiction.On November 4, 1935, the suit was dismissed as toBowerman.No restraining order was issued or trial had, and onFebruary 27, 1937, the case was dismissed for lack of prosecution.Although the June 20 award provided for the strikers' return towork on June 21, their actual return was delayed for a few days byagreement between the Union and the respondent.On June 29 therespondent by registered letters directed each striker to report onstaggered dates between July 2 and 8 for assignment to duty. In 92DECISIONSOF NATIONALLABOR RELATIONS BOARDconnectionwith these letters the respondent issued a statementexplaining that,since by the terms of the June 20 award it had noresponsibility for the seniority arbitration,and since the non-strikers,relying upon the respondent's announcementthat theyhad succeededto the strikers'seniority,had refused to arbitrate the seniority questionand, joined by the employees who had been hired to replace thestrikers,had instituted proceedings to enjoin the enforcement of theJune 27 award, the respondent had no alternative but to request thatthe strikers return to work pursuant to the June 20 award. Theunion members met on June 30, however,and voted not to return towork.In the forenoon of July 2, Nelsen and two other union officialscalled on F. B. Hudson,the respondent's assistant general manager.They handedHudson a letter protesting the June 29 letters, request-ing that future communications be with the Union and not individualstrikers,and stating that the strikers were ready and willing to returnto work pursuant to both arbitration awards.Nelsen told Hudsonthat the strikers would return to work only on the basis of the com-bined awards,with unimpaired seniority.Hudson replied that, inview of the injunction suit,the only award which the respondentcould recognize was the June 20 award.On July 2 a conference was held in the office of counsel for therespondent,attended by representatives of the respondent,Henry Beal,attorney for the Union,Stryker,and representatives of the Governor.On behalf of the Union,Beal proposed that the respondent take backthe strikers with full seniority pending the determination of the senior-ity question by the Federal court and stated that the Union would abideby the court's decision.This proposal was rejected,following a privateconference between Stryker and Yale Holland,counsel for the respond-ent.Thereafter Holland proposed that the strikers return with senior-ity as of June 21,1935, with a guarantee of employment at their formerwage for 6 months,during which period they would not be subjectto discharge or lay-off except for cause.The respondent also offerednot to appeal from any decision in the suit for an injunction, whichthe parties expected to be decided within 6 months.Beal agreedto submit this proposal to the union officials.There is a conflict in thetestimony as to whether the Holland proposal was rejected on July2, the day it was made, or not until July 6, when the strikers met andvoted against accepting the proposal.It is clear that Beal reportedto the union officials on July 2 and that they indicated that the pro-posal was unacceptable.That the respondent and the press were underthe impression that the Union had rejected the proposal is also clear,since the newspapers of July 3 carried accounts of the rejection and OMAHA AND COUNCIL BLUFFS STREET RAILWAY COMPANY 93Holland issued a statement expressing the respondent's regret that thestrikers had not accepted his proposal.Prior to July 6 the original arbitration board had last met on June21.At that session the parties had presented their contentions withrespect to the various items in the Union's proposed contract.OnJuly 6 the board met again for the purpose of hearing argument on thematters presented on June 21.The board, however, made no awardother than that of June 20.Later in the afternoon on July 6, following the meeting of the arbi-tration board, the Union met and voted to reject the Holland proposalof July 2 and to continue the strike.Bowerman, the Union's repre-sentative on the arbitration board, resigned from the board on July 9,and in a letter to the Governor stated that, in view of the Union'sdetermination to continue the strike, further action by the arbitrationboard 'would be "of no benefit to settle the differences as they nowexist."At the time of the hearing it was the Union's position thatthe strike was still in effect.B. The alleged refusal to bargain collectivelyThe complaint alleged and the answer denied that the respondenthad refused to bargain collectively with the Union, although the Unionhad been selected by a majority of the employees in an appropriateunit.The Trial Examiner found that the Union did not represent amajority in an appropriate unit, and recommended dismissal of thecomplaint in so far as it alleged that the respondent had refused tobargain.The Union filed no exceptions to the Intermediate Report.During argument before the Board, counsel for the Union urged thatthe recommendations of the Trial Examiner be adopted in full.,,Wehave reviewed the evidence and agree with the finding of the TrialExaminer.Accordingly, we find that the respondent has not refusedto bargain collectively within the meaning of Section 8 (5) of the Act.We will, therefore, dismiss the complaint in this respect.C. The alleged discriminatory refusal to reinstateThe complaint alleged and the answer denied that the respondenthad refused to reinstate 248 named employees for the reason they wereThe following colloquy occurred at the oral argument :Mr. Svoboda (counsel for the respondent) : Subsection 5 of Section 8, according toour conception,fallsout of the case because the Trial Examiner . . . found that thecomplainantunion had failed to establish a majority in the appropriate unit .. .and we therefore take the position that it is not before the Board, not having beenexcepted to by the complainant union.Mr. Ogburn (counsel for the Union) : We take the same position.In hisargument, counsel for the Union stated :We arenot basingour contentions in any respect on the fact that the union wasa majority union . . . but we do appear before you to urge that you adopt theExaminer's report in toto. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembers of the Union and had engaged in concerted activities.Asnoted above, the respondent, on June 29, 1935, offered to take allstrikers back pursuant to the terms of the June 20 arbitration award,which required the strikers, at least for the time being and until theseniority matter had been decided, to accept a seniority status inferiorto that which they enjoyed at the time they went on strike. Thisoffer was rejected, the Union taking the position that the strikers wereentitled to return with unimpaired seniority.On July 2 the respond-ent offered the strikers the same seniority status, but in additionguaranteed them 6 months' employment at their former wage andsuch seniority as the Federal court might determine as a result of thepending injunction suit.This offer was definitely rejected on July6, after officials of the Union had indicated on July 2 that it wasunacceptable.By July 6, or shortly thereafter, the respondent had filled theplaces vacated by the strikers with new employees and some fewstrikers who had elected to return.As stated above, about 268 em-ployees went on strike April 20, 1935.On July 6 the respondent hadabout 218 employees on its pay roll who had been hired between April20 and July 5 and whose names do not appear on the pay roll im-mediately preceding April 20. In addition, 11 strikers had returnedprior to July 5.W. G. Nicholson, vice president of the respondent,and Hudson, the assistant general manager, testified that on July 5,1935, the respondent had a, full crew of employees.The respondenthad resumed full service in Omaha prior to July 5, 1935, and servicein Council Bluffs was placed on a normal basis in August, althoughthe respondent had a full staff of employees for the Council Bluffsservice prior to July 5, 1935.After the Union rejected the respondent's offer of July 2, the re-spondent abandoned all efforts to effect a settlement and took theposition that the strike was over and that, if strikers desired reem-ployment, they should file applications as new men.The Union, onthe other hand, maintained its position that the strike was still ineffect and that all strikers were entitled to reinstatement as a group,which position the Union has maintained at all times since the strike.On or about October 11, 1935, Mace Brown, president of the OmahaCentral Labor Union, at the request of the Union, conferred withofficials of the respondent and requested that strikers be reinstated asa group and that employees hired to replace them be discharged.Brown's request was refused.We are of the opinion that, since the strike was not caused by un-fair labor practices and was not prolonged by unfair labor prac-tices prior to July 5, 1935, at which date the respondent had replacedall the strikers, the respondent was under no obligation subsequently OMAHA AND COUNCILBLUFFS STREETRAILWAY COMPANY 95to reinstate the strikers as a group and to discharge employees hiredbefore July 5, 1935.'Nor do we believe, in view of the Union's un-equivocal position that its strike was still in effect, that the respond-ent was obligated to seek out individual strikers to offer them em-ployment in vacancies occurring from time to time.When the Unionrejected the respondent's July 2 offer, the respondent rightly under-stood that all strikers were committed to continue the strike.We find that the respondent has not discriminatorily refused toreinstate the 248 strikers named in the complaint.We will, therefore,dismiss the complaint in so far as it alleges that the respondent com-mitted unfair labor practices within the meaning of Section 8 (3) ofthe Act by refusing to reinstate the strikers.D. The alleged dominationand.s'upport of the E. P. A.The E. P. A. was organized among the respondent's employees inFebruary 1934, immediately after the Union had presentedcertaindemands upon the respondent.William Sheets, who was employedas anoperator until his discharge in July 1934, and Anthony Rubeck,who was employed as an operator and part-time road officer, were thechief organizers of the E. P. A. Sheets testified that he agreed toorganizethe E. P. A. at the request of Hudson, the assistantgeneralmanager, for the purpose of combatting the Union, and that his organ-izing expenses, includingmaintenanceof headquarters at a hotel dur-ing February and March 1934, were paid for by the respondent.Thedemands the E. P. A. presented to the respondenton February 26,1934, according to Sheets, were prepared by Hudson.Although theE. P. A. organizers freely solicited members in the springof 1934, noregular membership meetings were held during that year,so far as therecord shows ; nor were officers ever elected, although when first or-ganized, Rubeck was designated as president and Sheets as secretary.It appears that a few informal meetings were held at thehomes ofemployees, but except as indicated above, the nature of the E. P. A.activities between the time of its organization and June1935 is notshown.On June 17, 1935, an E. P. A. meeting was held at the home of anemployee, and was attended by about 40 or 50 employees.A strike7 SeeMatterof Export Steamship CorporationandNationalMarine Engineers BeneficialAssociation,12 N. L.R. B. 309;Matterof Jeffery-DeWitt InsulatorCompanyandLocalNo. 455, UnitedBrick and Clay Workers of America,1 N. L. R.B. 618, 627, enf'd,Jeffery-DeWitt Insulator Company v.N. L. R. B.,91 F. (2d) 134 (C. C. A. 4), cert.denied, 302U. S. 731 ;Matterof Black Diamond Steamship CorporationandMarine Engineers' Bene-ficialAssociation,Local No.33,3N. L. R. B. 84, 93,enf'd,Black Diamond SteamshipCorporationv.N. L. R. B.,94 F. (2d) 875 (C. C. A. 2),cert. denied,304 U. S. 579;N. L. R. B. v. Mackay Radio d Telegraph Company,304 U. S. 333 (1938) : ". . . it does notfollow thatan employer,guilty of no act denouncedby the statute,has lost the rightto protect and continuehis businessby supplying places left vacant by strikers,and he isnot bound to discharge those hired to fill the places of strikers, upon the election of thelatter to resumetheiremployment,in order to create places for them." 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommittee of seven, including Rubeck, who at that time was employedas a road officer, and R. A. Davis, a working yard foreman, wasselected to protect the interests of the employees who were not onstrike.Rubeck, who still purported to act as president of the E. P. A.,was requested by the Governor, on or about June 21, to appoint anarbitrator to the seniority arbitration board to represent the employeeswho did not go out on strike.At a meeting called by the E. P. A.strike committee and held in one of the respondent's cam barns on June21, the working employees delegated full power to the strike committeeto act for them with regard to the proposed arbitration on the seniorityquestion.The strike committee selected Stryker as attorney.Asnoted above, Stryker appeared at the June 22 meeting of the seniorityboard and on June 24 announced his withdrawal therefrom and thedecision of the non-strikers not to arbitrate seniority.Pursuant toauthority granted by the working employees at a meeting on June 24,also held in one of the respondent's car barns, Stryker filed suit onJune 28, on behalf of the E. P. A. and the working employees, to re-strain the respondent and others from carrying out the June 27 arbi-tration award restoring the strikers to work with unimpaired seniority.There is no evidence in the record that the E. P. A. continued tofunction as an organization after the injunction suit was filed onJune 28.The last E. P. A. meeting occurred on June 24.BetweenJune 24 and June 29, but not thereafter, the E. P. A. strike committeemet with Stryker in connection with the injunction suit. So far asthe record shows, the only evidence of the continued existence of theE. P. A. after the latter part of June 1935, is the fact that the injunc-tion suit, in which the E. P. A. was a party plaintiff, remained pendinguntil February 27, 1937, and that Stryker, as attorney for the non-strikers, took part in the July 2 conference and in November 1935moved the dismissal of Bowerman from the injunction action.In July 1938, shortly before the hearing in this case began, aField Examiner of the Board telephoned Rubeck and suggested thatthe working employees should be represented in the hearing.Ru-beck thereupop conferred with Stryker as to whether the E. P. A.should intervene.Stryker advised that the E. P. A. should not in-tervene, since it was inactive and had held no meetings in severalyears; but advised that the employees who did not go on strike andemployees replacing strikers should be represented separately bycommittees.Rubeck sent several non-striking employees to Stryker,and this group formed the committee representing the "Old Group"employees.Thereafter the "Old Group" committee selected five ofthe employees replacing strikers, who formed a separate committeerepresenting the "New Group" employees.We conclude that the evidence fails to sustain the allegation that,the respondent dominated and interfered with and contributed sup- OMAHA AND COUNCIL BLUFFS STREET RAILWAY COMPANY 97port to the E. P. A. after July 5, 1935.Although doubtless theE. P. A. was organized in 1934 at the instigation and with the sup-port of the respondent, the evidence is insufficient to warrant theconclusion that the E. P. A. continued as an organization or thatthe respondent dominated, interfered with, and supported it, afterJuly 5, 1935.We find that the respondent, since July 5, 1935, hasnot dominated or interfered with the administration of, or contrib-uted support to, the E. P. A. Accordingly, we will dismiss theallegations of the complaint in this respect.E. Interference, restraint, and coercionAt the hearing, several strikers testified as to statements made tothem in 1936 by officials of the respondent either when they turnedin their equipment or applied for employment. Some time in 1936Otis Criss, a striker, turned in his badge, tokens, and other equipmentand collected his back wages.Criss did not apply for employmentbut told Hudson, the assistant general manager, "I might be comingup here to get a reference," to which Hudson replied, "I will giveyou a good one for your work except for one thing, ... you aretoo hot on this damn union, ain't you?" The foregoing testimonywas not denied, and we find that Hudson made the statement attributedto him by Criss.Edward Reddick, a striker, testified that he "turned in" in Novem-ber 1936 and that he had a conversation with Hudson at that time.Reddick related the incident as follows : "I went in there and Idrew my money, and while I was in there talking to him [Hudson],why, he brought up, the union and told me-I was not working-Iwas in need of work, and he told me if I dropped the union andwould go to work, put in an application and go to work as a newman, that he would give me a chance again. Later on I went backand put in an application."Hudson testified that Reddick "turnedin"March 17, 1936.According to a memorandum of the incidentwhich Hudson made at the time, Reddick did not request a job andstated that he was going farming in Missouri.Hudson furthertestified that Reddick returned in December 1936 and filled out anapplication for employment.Hudson denied that he ever told Red-dick that he would be given a chance if he dropped the Union andapplied as a new man.In May 1936 Max Rampacek, a striker, applied for employment.Hudson, according to Rampacek, told him, "The government saysyou have a right to organize, but the company doesn't say that."Hudson denied that he had made the foregoing statement to Ram-pacek. In October 1936 Ingvald Ingvaldsen, another striker, applied 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor work.He testified that Hudson said to him, "Its too bad thatyou joined the union, as many years as you worked for the Com-pany."Hudson denied having made this statement to Ingvaldsen,and claimed that Ingvaldsen "started the usual conversation thatthey are sorry that they done it and would like to have their jobback and never would do it again, and such things as that."WalterBrandt, the superintendent of transportation, on the same occasiontold Ingvaldsen, "You have a good record, and we have got nothingagainst you, although we didn't like it that you went out on thestrike. . . .You made a costly mistake when you went out ona strike, as many years as you worked for the Company." Brandtdid not deny having made the foregoing statement to Ingvaldsen,and we accordingly find that it was made.The statements attributed to Hudson by Reddick, Rampacek, andIngvaldsen, although denied by him, are consistent with the statementsmade by Hudson and Brandt to Criss and Ingvaldsen, respectively.Under all the circumstances, we do not credit the denials of Hudson;we find that he made the statements attributed to him by Reddick,Rampacek, and Ingvaldsen.We find that the respondent, by the above statements of Hudsonand Brandt, interfered with, restrained, and coerced its employees inthe exercise of rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES ON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent describedin Section I above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tend to leadto labor disputes burdening and obstructing commerce and the freeflow of commerce.THE REMEDYWe have found that the respondent has interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed themin Section 7 of the Act.We shall order the respondent to cease anddesist from such interference, restraint, and coercion, and to take cer-tain affirmative action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Amalgamated Association of Street, Electric Railway and MotorCoach Employees of America, Division 1002, is a labor organization,within the meaning of Section 2 (5) of the Act. OMAHA AND COUNCIL BLUFFS STREET RAILWAY COMPANY 992.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7 ofthe Act, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.4.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (2), (3), and (5) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,Omaha and Council Bluffs Street Railway Company, its officers,agents, successors, and assigns, shall:1.Cease and desist from in any manner interfering with, restrain-ing, and coercing its employees in the exercise of their rights to self-organization, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities, for the purposes of collective bargain-ing or other mutual aid and protection, as guaranteed in Section 7 ofthe National Labor Relations Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post immediately in conspicuous places in its car barns inOmaha, Nebraska, and Council Bluffs, Iowa, notices to its employeesstating that it will cease and desist as aforesaid;(b)Maintain such notices for a period of at least sixty (60) con-secutive days from the date of posting;(c)Notify the Regional Director for the Seventeenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.IT Is FURTHERORDEREDthat the allegations of the complaint that therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (2), (3), and (5) of the Act, be, andthey hereby are, dismissed.